DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13, 21, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (J. Polym. Environ. 2012, 20:482-500) in view of Ma et al. (International Biodeterioration and Biodegradation 111, 2016, 54-61).
Considering Claims 1-3, 5, and 10:  Shi et al. teaches a method for preparing a durable film/sheet comprising fungal biomass comprising providing a waste mycelium/fungal biomass (pg. 493), heating and blending the fungal biomass/size reducing and inactivating the biomass (pg. 493), mixing the fungal biomass with a solution of polyvinyl alcohol in water/causing the solution to infiltrate the fungal biomass in a mass ratio of fungal biomass to polymer of 3:1 (pg. 493); and casting the mixture onto a substrate to form a film, and removing the solvent to form a film (pg. 493-94).  The solvent removal results in the curing of the polyvinyl alcohol solution.
	Shi et al. does not teach the claimed tensile strength.  However, Ma et al. teaches increasing the tensile strength of a PVA-fungal biomass composite to 16.43 MPa (Table 2) through oxidation treatment (Table 2).  Shi et al. and Ma et al. are analogous art as they are concerned with the same field of endeavor, namely fungal biomass composites.  It would have been obvious to a person having ordinary skill in the art to have used the oxidation treatment of Ma et al. to increase the tensile strength of the composite of Shi et al., and the motivation to do so would have been, as Ma et al. suggests, to provide a high tensile strength material.
Considering Claim 4:  Shi et al. teaches the fungal biomass as having a size of less than 100 nm (Fig. 3).
Considering Claim 6:  Shi et al. teaches agitating the mixture for a period of time (pg. 493).
Considering Claims 7 and 8:  Shi et al. is silent towards the time and pressure of the mixing step.  However, time and pressure are known to impact the homogeneity of the mixture.  It would have been obvious to a person having ordinary skill in the art to have optimized the time and pressure through routine experimentation, and the motivation to do so would have been, as Shi et al. suggests, to ensure the formation of a homogeneous solution (pg. 493).
Considering Claim 9:  Shi et al. teaches treating the fungal biomass with potassium hydroxide (pg. 493).  It would have been obvious to a person having ordinary skill in the art to have substituted calcium hydroxide for the potassium hydroxide as they are well known functional equivalents.
Considering Claims 11 and 13:  Shi et al. teaches the composition as comprising glycerol (pg. 493).
Considering Claim 21:  Shi et al. teaches the fungal biomass as comprising proteins.
Considering Claim 25:  Shi et al. teaches the fungal biomass as being produced by fermentation (pg. 493).
Considering Claim 26:  Shi et al. teaches the fungal biomass as being a sauce residue/paste (pg. 493).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (J. Polym. Environ. 2012, 20:482-500) in view of Ma et al. (International Biodeterioration and Biodegradation 111, 2016, 54-61) as applied to claim 1 above, and further in view of Shakir et al. (Imperial Journal of Interdisciplinary Research, Vol. 3(4), 2017, pg. 758-764).
Considering Claims 11 and 12:  Shi et al. teaches the process of claim 1 as shown above.
	Shi et al. does not teach adding a crosslinker to the composition.  However, Shakir et al. teaches crosslinking a filled polyvinyl alcohol mixture with citric acid (pg. 759).  Shi et al. and Shakir et al. are analogous art as they are concerned with the same field of endeavor, namely fiber filled polyvinyl alcohol compositions.  It would have been obvious to a person having ordinary skill in the art to have added the citric acid of Shakir et al. to the composition of Shi et al., and the motivation to do so would have been, as Shakir et al. suggests, to improve the integrity of the film and render the film water insoluble (pg. 763).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (J. Polym. Environ. 2012, 20:482-500) in view of Ma et al. (International Biodeterioration and Biodegradation 111, 2016, 54-61).
Considering Claim 30:  Shi et al. teaches a film/textile composition comprising an inactivated fungal biomass and polyvinyl alcohol (pg. 493), where the polyvinyl alcohol and the fungal biomass are homogeneously mixed (pg. 493).
Shi et al. does not teach the claimed tensile strength.  However, Ma et al. teaches increasing the tensile strength of a PVA-fungal biomass composite to 16.43 MPa (Table 2) through oxidation treatment (Table 2).  Shi et al. and Ma et al. are analogous art as they are concerned with the same field of endeavor, namely fungal biomass composites.  It would have been obvious to a person having ordinary skill in the art to have used the oxidation treatment of Ma et al. to increase the tensile strength of the composite of Shi et al., and the motivation to do so would have been, as Ma et al. suggests, to provide a high tensile strength material.

Claims 1, 5, 9-11, 13, 16, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sager et al. (GB 2188135) in view of Sager et al. ‘959 (GB 2148959) and Dschida (US Pat. 5,854,056).
Considering Claims 1, 5, and 10:  Sager et al. teaches a process for preparing a textile/durable sheet comprising freeze drying a fungal biomass/size reducing an inactivated fungal biomass (Fig. 1); thereby bonding the fungal biomass/curing the biomass to produce a durable sheet and removing the solvent (6:15-19).
	Sager et al. teaches that a plasticizer that is polyethylene glycol is added to the fungal biomass to infiltrate the fungal biomass (5:1-3).  Sager et al. does not teach that the plasticizer is in an aqueous solution.  However, Sager et al. ‘959 teaches that plasticizers are added to fungal biomass in an aqueous solution of water and plasticizer (Example 1).  It would have been obvious to a person having ordinary skill in the art to have added the plasticizer as part of an aqueous solution, as in Sager et al. ‘959, and the motivation to do so would have been, as Sager et al. ‘959 suggests, it is the standard means of adding the plasticizer.
	Sager et al. is silent towards the amount of plasticizer in the mixture.  However, the amount of plasticizer would control the flexibility of the sheet.  It would have been obvious to a person having ordinary skill in the art to have optimized the ratio of plasticizer and fungal biomass through routine experimentation, and the motivation to do so would have been to increase the flexibility of the sheet.
	Sager et al. is silent towards the tensile strength of the durable sheet.  However, Dschida teaches that the strength of the fungal biomass can be controlled by the culturing factors and strain of fungus used in the production (6:23-53) and teaches a preference for high tensile strength (11:1-15).  It would have been obvious to a person having ordinary skill in the art to have controlled the production parameters of the fungal biomass to increase the tensile strength, and the motivation to do so would have been, as Dschida suggests, high tensile strengths are desirable (11:1-15).
Considering Claim 9:  Sager et al. teaches treating the fungal biomass with sodium hydroxide (4:12-19).  It would have been obvious to a person having ordinary skill in the art to have substituted calcium hydroxide for the potassium hydroxide as they are well known functional equivalents.
Considering Claims 11 and 13:  Sager et al. teaches the composition as comprising glycerol or polyethylene glycol (5:1-3).
Considering Claim 16:  Sager et al. teaches the fungal biomass as being Fusarium fungus (5:15-27).
Considering Claim 21:  Sager et al. teaches the fungal biomass as comprising proteins (2:1-6).
Considering Claim 27:  Sager et al. teaches the fungal biomass as being a biomat (2:11-14).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sager et al. (GB 2188135) in view of Sager et al. ‘959 (GB 2148959) and Dschida (US Pat. 5,854,056) as applied to claim 1 above, and further in view of Dhillon et al. (Critical Reviews in Biotechnology, 33:4, 2013, 379-403).
Considering Claims 14-17:  Sager et al. and Sager et al. ‘959 collectively teach the process of claim 1 as shown above.  
	Sager et al. does not teach the claimed species of fungus.  However, Dhillon et al. teaches using Agaricus bisporus as a source of fungus mycelia (pg. 389).  Sager et al. and Dhillon et al. are analogous art as they are concerned with the same field of endeavor, namely fungal mycelia.  It would have been obvious to a person having ordinary skill in the art to have used the Agaricus bisporus of Dhillon et al. as the source of mycelia, and the motivation to do so would have been, as Dhillon et al. suggests, it is a large scale product that is readily available (pg. 389).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sager et al. (GB 2188135) in view of Sager et al. ‘959 (GB 2148959) and Dschida (US Pat. 5,854,056) as applied to claim 1 above, and further in view of Mazur (Mechanical Properties of Sheets Comprised of Mycelium: A Paper Engineering Perspective, 2015).
Considering Claims 18-20:  Sager et al. and Sager et al. ‘959 collectively teach the process of claim 1 as shown above.  
	Sager et al. does not teach including the claimed additives in the solution.  However, Mazur teaches adding lactic acid to a mycelia blend (pg. 5).  Sager et al. and Mazur are analogous art as they are concerned with the same field of endeavor, namely mycelia textiles.  It would have been obvious to a person having ordinary skill in the art to have added the lactic acid of Mazur to the blend of Sager et al., and the motivation to do so would have been, as Mazur suggests, to soften the chitin of the mycelium (pg. 5).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sager et al. (GB 2188135) in view of Sager et al. ‘959 (GB 2148959) and Dschida (US Pat. 5,854,056) as applied to claim 1 above, and further in view of Scullin et al. (US 2020/0131694).
Considering Claims 22-24:  Sager et al. and Sager et al. ‘959 collectively teach the process of claim 1 as shown above.  
	Sager et al. does not teach adding the thermal dopant to the durable sheet material.  However, Scullin et al. teaches a mycelium sheet with polylactic acid after forming the sheet (Abstract).  Sager et al. and Scullin et al. are analogous art as they are concerned with the same field of endeavor, namely mycelium sheets.  It would have been obvious to a person having ordinary skill in the art to have applied the polylactic acid of Scullin et al. to the durable sheet of Sager et al., and the motivation to do so would have been, as Scullin et al. suggests, to improve the abrasion resistance and water resistance of the sheet (Abstract).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sager et al. (GB 2188135) in view of Sager et al. ‘959 (GB 2148959) and Dschida (US Pat. 5,854,056) as applied to claim 1 above, and further in view of Chase et al. (US 2019/0390399).
Considering Claims 28 and 29:  Sager et al. and Sager et al. ‘959 collectively teach the process of claim 1 as shown above.  
	Sager et al. does not teach the applying a backing layer to the textile.  However, Chase et al. teaches forming a composite felt with a fungal layer and a polyester backing (¶0030).  Sager et al. and Chase et al. are analogous art as they are concerned with the same field of endeavor, namely mycelia textiles.  It would have been obvious to a person having ordinary skill in the art to have used the polyester backing of Chase et al. in the textile of Sager et al., and the motivation to do so would have been, as Chase et al. suggests, to improve the strength and flexural life of the textile (¶0014).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sager et al. (GB 2188135) in view of Dschida (US Pat. 5,854,056).
Considering Claim 30:  Sager et al. teaches a freeze dried/inactivated fungal biomass comprising polyethylene glycol distributed throughout the fungal biomass (5:1-3).
Sager et al. is silent towards the tensile strength of the durable sheet.  However, Dschida teaches that the strength of the fungal biomass can be controlled by the culturing factors and strain of fungus used in the production (6:23-53) and teaches a preference for high tensile strength (11:1-15).  It would have been obvious to a person having ordinary skill in the art to have controlled the production parameters of the fungal biomass to increase the tensile strength, and the motivation to do so would have been, as Dschida suggests, high tensile strengths are desirable (11:1-15).

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767